Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 04/30/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 04/30/2021, has been accepted for examination.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes, and thus an abstract idea without significantly more.
The claim recites generating a chromaticity chart comprising a plurality of chemical groupings; classifying the at least one chemical of interest as belonging to a respective chemical grouping of the plurality of chemical groupings based on the chromaticity chart and the plurality of stimulus-value signals. The limitation of generating a chromaticity chart comprising a plurality of chemical groupings; classifying the at least one chemical of interest as belonging to a respective chemical grouping of the plurality of chemical groupings based on the chromaticity chart and the plurality of stimulus-value signals., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor/a computer-readable medium storing instructions” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor/a computer-readable medium storing instructions” language, “generating” (i.e. data collection), and “classifying” (i.e. data classification) in the context of this claim, these steps encompasses the user manually generating, and classifying based on the information/data collected. Similarly, the limitation of classifying the at least one chemical of interest based on the generating a chromaticity chart, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor/a computer-readable medium storing instructions” language, “classifying” in the context of this claim encompasses the user thinking that the classifying is should be based on the chromaticity chart and the plurality of stimulus-value signals. 
With respect to the claim of language “a computer-readable medium…..”, the Examiner suggested claim language “a computer-readable medium…..”, should be "a non-transitory computer-readable medium.....”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a a processor/a computer-readable medium storing instructions to perform both the generating and classifying steps. The a processor/a computer-readable medium storing instructions in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying information based on a generated chromaticity chart) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the generating and classifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As to the dependent claims 2-17, the corresponding dependent claims 2-17 and encompass all the limitations discussed in claim 1 respectively.


Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886